Citation Nr: 0837202	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to service connection for right thoracic 
scoliosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans










INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that denied the benefit sought on appeal.  
The veteran, who had active service from October 1979 to 
January 1980, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran was scheduled for a video conference 
hearing before the Board in April 2008, but failed to show 
for that hearing.  Subsequently, the veteran, through his 
representative, submitted a Motion to Reschedule the BVA 
hearing, and offered an explanation for his failure to appear 
for his scheduled hearing.  The Board determined that good 
cause had been shown for the veteran's failure to appear for 
the scheduled hearing and granted the Motion.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, DC, and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:  

The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge at the next available 
opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




